At the terminus of the defendant's railroad, the plaintiff alighted safely from the train and proceeded along the platform towards the stairs leading to the street level. As she walked along the platform she saw, through the window of a car in front of the car she had left, a copy of a newspaper which her grandson, who accompanied her, wanted to read. The doors of the car were still open and the lights in the car had not been turned off. The plaintiff stepped into the car through one of the open doors. So far as appears there were no passengers in the car, but according to the plaintiff's testimony, the man "who collected the tickets" was there, gathering up newspapers the passengers had left. Without objection from him the plaintiff picked up the paper she had seen and started to leave the car. As she was stepping from the car, the train "gave a lunge" and the plaintiff was thrown down on the platform by the unexpected movement. She recovered judgment for the consequent damages which the Appellate Division affirmed by a divided court.
The defendant railroad company by its contract of carriage assumed an obligation towards the plaintiff to transport the plaintiff carefully to its terminus and to furnish a safe place *Page 320 
for the plaintiff to alight and safe means of egress from the railroad premises. After the railroad company had transported the plaintiff to its terminus and after the plaintiff had alighted safely upon the platform, the railroad company's obligation was only to furnish the plaintiff with a safe means of egress from the station. Her return to the train was for a purpose which had no connection with the defendant's obligations to transport her. The defendant had not invited her to return to the train after the other passengers had left and was under no duty to give her a second opportunity to leave the train safely or to warn her that the train might start suddenly unless it knew or at least had reasonable ground to believe that, without invitation, a passenger who had left the train would return to the train and would expect a warning before the train was backed out of the terminus.
It does not appear that the employee of the railroad company "who collected the tickets" was clothed with authority to invite the plaintiff to return to the train or to sanction her return after the passengers had left, and his failure to object to the plaintiff's presence there, even assuming that he knew that she had returned, did not constitute an invitation or a license which would impose an additional obligation upon the defendant — nor does it appear that he was employed to perform any duty connected with starting or stopping the train. Knowledge by him that the plaintiff was present would not under these circumstances be imputed to the defendant. We find no basis then for a finding that the plaintiff's injuries were caused by the defendant's negligence.
The judgments should be reversed and the complaint dismissed, with costs in all courts.